Order, Supreme Court, New York County (Edwin Torres, J.), entered on or about January 10, 1990, which denied defendant’s motion pursuant to CPL 440.10 to vacate a judgment of the same court, entered on or about June 4, 1986, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him to concurrent terms of 20 years to life and 8 Vs to 25 years, respectively, unanimously affirmed.
This matter was previously held in abeyance and remanded by this Court for a hearing to determine when defendant first received a copy of the 1982 Grand Jury testimony of prosecution witness William Santana in the proceeding entitled People v Santiago. Upon review of the supplemental briefs filed by the parties and the transcript of the hearing conducted on remand, we find no reason to disturb the Trial Judge’s finding that the defendant received the material in question on the eve of trial along with all of the other Rosario materials which were turned over to the defense at that time. Concur— Carro, J. P., Milonas, Ellerin, Ross and Asch, JJ.